Name: Council Regulation (EC) No 2262/98 of 19 October 1998 establishing certain measures concerning imports of processed agricultural products from Switzerland in order to take account of the results of the Uruguay Round negotiations in the agricultural sector
 Type: Regulation
 Subject Matter: agri-foodstuffs;  tariff policy;  trade;  EU finance;  Europe;  international trade
 Date Published: nan

 EN Official Journal of the European Communities22. 10. 98 L 284/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2262/98 of 19 October 1998 establishing certain measures concerning imports of processed agricultural products from Switzerland in order to take account of the results of the Uruguay Round negotiations in the agricultural sector THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, under the preferential agreement between the European Community and Switzerland, concessions regarding certain processed agricultural products have been granted on a reciprocal basis; Whereas, further to Council Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the agreements reached in the Uruguay Round multilateral negotiations (1986 to 1994) (1), certain concessions regarding processed agricultural products have been amended as from 1 July 1995; Whereas, as a result, certain aspects of the preferential agreement concluded with Switzerland, and in particular the Protocol concerning processed agricultural products annexed to that Agreement, should be adjusted in order to maintain the existing level of reciprocal preferences; Whereas to that end negotiations are still in progress with Switzerland with a view to the conclusion of amendments to the said Protocol; whereas, however, it was not possible to conclude these negotiations in time in order to imple- ment the necessary adjustments on 1 July 1998; Whereas, in the circumstances, it is appropriate for the Community to adopt autonomous measures in order to maintain the existing level of reciprocal preferences, pending the conclusion of negotiations; whereas the duties resulting from those measures may not exceed those applicable under the Common Customs Tariff, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 July 1998 to 30 June 1999, the basic amounts to be taken into account in the calculation of the agricultural components and the additional duties applic- able on importation into the Community of goods origin- ating in Switzerland shall be those mentioned in the Annex to this Regulation. However, where the result of such calculation exceeds the amount applicable under the Common Customs Tariff, this latter amount shall apply. 2. The Commission may, in accordance with the pro- cedure laid down in Article 16 of Regulation (EC) No 3448/93 (2), suspend application of the measures provided for in paragraph 1 if Switzerland discontinues the applica- tion of its reciprocal measures in favour of the Community. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1998. (1) OJ L 336, 23. 12. 1994, p. 1. (2) OJ L 318, 20. 12. 1993, p. 18. EN Official Journal of the European Communities 22. 10. 98L 284/2 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 October 1998. For the Council The President W. MOLTERER EN Official Journal of the European Communities22. 10. 98 L 284/3 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BÃ ¶LAGE  ANEXO  LIITE  BILAGA Importes de base, considerados para calcular los elementos agrÃ ­colas reducidos y derechos adicionales, aplicables a la importaciÃ ³n en la Comunidad BasisbelÃ ¸b taget i betragtning ved beregningen af de nedsatte landbrugselementer og tillÃ ¦gstold som anvendes ved indfÃ ¸rsel i FÃ ¦llesskabet GrundbetrÃ ¤ge, die bei der Berechnung der ermÃ ¤Ã igten AgrarteilbetrÃ ¤ge und ZusatzzÃ ¶lle bei der Einfuhr in die Gemeinschaft berÃ ¼cksichtigt worden sind Ã Ã ±Ã Ã ¹Ã º  ÃÃ ¿Ã   ÃÃ ¿Ã Ã µÃ » Ã Ã ¸Ã ·Ã Ã ±Ã ½ Ã Ã Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¿Ã ½ Ã ÃÃ ¿Ã »Ã ¿Ã ³Ã ¹Ã  µ  Ã Ã Ã ½ µÃ µÃ Ã ±Ã ²Ã »Ã ·Ã  Ã ½ Ã Ã Ã ¿Ã ¹Ã Ã µ Ã Ã ½ Ã ºÃ ±Ã ¹ ÃÃ  Ã Ã ¸Ã µÃ Ã Ã ½ Ã ´Ã ±Ã  µ Ã ½ ÃÃ ¿Ã Ã µÃ Ã ±Ã  µ Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ± Ã ±Ã ³Ã Ã ¿Ã Ã ¹Ã º  Ã Ã Ã ¿Ã ¹Ã Ã µ Ã ± Ã ºÃ ±Ã   Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³  Ã Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½ Ã Ã ·Ã Ã ± Basic amounts taken into consideration in calculating the reduced agricultural components and additional duties, applicable on importation into the Community Montants de base pris en considÃ ©ration pour le calcul des Ã ©lÃ ©ments agricoles rÃ ©duits et droits additionnels applicables Ã limportation dans la CommunautÃ © Importi di base, presi in considerazione per il calcolo degli elementi agricoli e dei dazi addizionali applicabili allimportazione nella ComunitÃ Basisbedragen, in aanmerking genomen bij de berekening van de verlaagde agrarische elementen en aanvullende invoerrechten, geldend bij invoer in de Gemeenschap Montantes de base tomados em consideraÃ §Ã £o aquando do cÃ ¡lculo dos elementos agrÃ ­colas reduzidos e dos direitos adicionais aplicÃ ¡veis Ã importaÃ §Ã £o na Comunidade YhteisÃ ¶Ã ¶n tulevaan tuontiin sovellettavia alennettuja maatalousosia ja lisÃ ¤tulleja laskettaessa huomioon otettavat perusmÃ ¤Ã ¤rÃ ¤t Grundpriser som beaktas vid berÃ ¤kning av minskade jordbrukskomponenter och tillÃ ¤ggstull som skall utgÃ ¥ pÃ ¥ import till gemenskapen EN Official Journal of the European Communities 22. 10. 98L 284/4 ecus / ECU / Ecu / ecu / Ã ©cus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / Ã Ã ±Ã »Ã ±Ã º  Ã Ã ¹Ã  Ã Ã ¹ / Common wheat / BlÃ © tendre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 9,771 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã   Ã Ã ¹Ã  Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 15,168 Centeno / Rug / Roggen / Ã £ Ã ºÃ ±Ã »Ã · / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 12,734 Cebada / Byg / Gerste / Ã Ã Ã ¹Ã ¸ Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 12,734 MaÃ ­z / Majs / Mais / Ã Ã ±Ã »Ã ± µÃ Ã ºÃ ¹ / Maize / MaÃ ¯s / Granturco / MaÃ ¯s / Milho / Maissi / Majs 11,040 Arroz descascarillado de grano largo / Ris, afskallet, langkornet / Reis, langkÃ ¶rnig, geschÃ ¤lt / Ã ÃÃ ¿Ã Ã »Ã ¿Ã ¹Ã  µ Ã ½Ã ¿ Ã  Ã ¶Ã ¹ µÃ ±Ã ºÃ  Ã ÃÃ µÃ  µÃ ¿ / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em pelÃ ­culas de grÃ £os longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris, skalat lÃ ¥ngkornigt 36,33 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / Ã ÃÃ ¿Ã ²Ã ¿Ã Ã Ã Ã Ã  µ Ã ½Ã ¿ Ã ³ Ã »Ã ± Ã Ã µ Ã Ã º Ã ½Ã · / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em pÃ ³ / Rasvaton maitojauhe / SkummjÃ ¶lkspulver 137,182 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã » Ã Ã µr Ã ³ Ã »Ã ± Ã Ã µ Ã Ã º Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoeder / Leite inteiro em pÃ ³ / Rasvainen maitojauhe / MjÃ ¶lkpulver 179,3 Mantequilla / SmÃ ¸r / Butter / Ã Ã ¿ Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 260,647 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã º  Ã ¶ Ã Ã ±Ã Ã · / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §Ã ºcar branco / Valkoinen sokeri / Vitt socker 48,000